EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report of A&J Venture Capital Group, Inc. (the “Company”) on Form 10-Q for the period endingMarch 31, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Andreas Klimm, in my capacities set forth below of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 24, 2010 By: /s/Andreas Klimm Andreas Klimm, President (as Principal Executive Officer)
